            Case 4:20-cv-00062-BMM Document 8 Filed 08/18/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                            GREAT FALLS DIVISION


 STEVE BULLOCK, in his official
 capacity as Governor of Montana and                    CV-20-62-GF-BMM
 MONTANA DEPARTMENT OF
 NATURAL RESOURCES AND
 CONSERVATION,                                          ORDER

 Plaintiffs,

 vs.

 BUREAU OF LAND
 MANAGEMENT, et al.,

 Defendants.

       Plaintiffs have moved for an order allowing Deepak Gupta, Esq., and

Jonathan E. Taylor, Esq. to appear pro hac vice in this case with Raphael Graybill,

Esq., designated as local counsel. The applications of Mr. Gupta and Mr. Taylor

appear to be in compliance with L.R. 83.1(d).

       IT IS ORDERED:

       Plaintiffs’ motions to allow Mr. Gupta and Mr. Taylor to appear on its behalf

(Docs. 6 and 7) are GRANTED, subject to the following conditions:

       1.      Local counsel shall exercise the responsibilities required by L.R.

83.1(d)(5) and must be designated as lead counsel or as co-lead counsel;
           Case 4:20-cv-00062-BMM Document 8 Filed 08/18/20 Page 2 of 2



      2.       Only one attorney appearing pro hac vice may act as co-lead counsel;

      3.       Mr. Gupta and Mr. Taylor must each do their own work. Each must

do their own writing, sign their own pleadings, motions, briefs, and, if designated

co-lead counsel, must appear and participate personally in all proceedings before

the Court;

      4.       Local counsel shall also sign all such pleadings, motions and briefs

and other documents served or filed; and

      5.       Admission is personal to Mr. Gupta and Mr. Taylor .

      IT IS FURTHER ORDERED:

      Each applicant shall file, within fifteen (15) days from the date of this Order,

an acknowledgment and acceptance of their admission under the terms set

forth above.

      DATED this 18th day of August, 2020.




                                           -2-
